Exhibit 99.2 TELKONET,INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements are based on the historical financial statements of Telkonet, Inc. (“Telkonet”) and Newport Telecommunication Co. (“NTC”) after giving effect to our Asset Purchase Agreement and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. Telkonet acquired the operations andsubstantially all of the assets of NTC on July 18, 2007. The pro forma balance sheet was prepared as if the acquisition occurred on June 30, 2007 and the statements of operations were prepared as if the acquisition had occurred on the first day of each period presented. The pro forma data is for informational purposes only and may not necessarily reflect future results of operations or financial position or what the results of operations or financial position would have been had Telkonet and NTC been operating as combined entities for the periods presented.The unaudited pro forma condensed combined financial statements should be read in conjunction with the historical financial statements, including the notes thereto, of Telkonet included in our Form 10-K for the year ended December 31, 2006, and the historical financial statements included elsewhere in this Form 8-K/A. Telkonet, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As of June 30, 2007 Historical Pro Forma Newport Combined Telkonet Telecommunication Total Adjustments Combined (unaudited) (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 6,023,299 $ 109,962 $ 6,133,261 $ (109,962 ) (1) $ 5,003,299 (1,020,000 ) (1) Accounts Receivable 1,902,060 230,441 2,132,501 (230,441 ) (1) 1,902,060 Inventory 2,289,759 - 2,289,759 - 2,289,759 Income tax receivable 291,000 - 291,000 - 291,000 Note receivable 27,408 - 27,408 - 27,408 Other current assets 366,461 - 366,461 - 366,461 Total current assets 10,899,987 340,403 11,240,390 (1,360,403 ) 9,879,987 Property and cable equipment, installation and other, net 4,625,081 635,849 5,260,930 32,258 5,293,188 Other Assets: Long-term investments 193,847 - 193,847 - 193,847 Intangible assets, net 4,857,120 - 4,857,120 1,981,893 (1) 6,839,013 Financing costs, net 841,764 - 841,764 - 841,764 Due from affiliates - 239,855 239,855 (239,855 ) (1) - Goodwill 17,074,690 - 17,074,690 17,074,690 Note receivable 17,974 - 17,974 - 17,974 Deposits and other 160,137 - 160,137 - 160,137 Total other assets 23,145,532 239,855 23,385,387 1,742,038 25,127,425 TOTAL ASSETS $ 38,670,600 $ 1,216,107 $ 39,886,707 $ 413,893 $ 40,300,600 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued liabilities $ 4,556,434 $ 326,675 $ 4,883,109 $ (326,675 ) (1) $ 4,656,434 100,000 (1) Due to affiliates - 369,561 369,561 (369,561 ) (1) - Notes payable – officer 80,444 - 80,444 - 80,444 Income tax refund due 291,000 - 291,000 - 291,000 Deferred revenue 225,502 - 225,502 - 225,502 Customer deposits and other 36,150 - 36,150 - 36,150 Total current liabilities 5,189,530 696,236 5,885,766 (596,236 ) 5,289,530 Long Term Liabilities: Deferred revenue 20,903 - 20,903 - 20,903 Deferred lease liability 63,397 - 63,397 - 63,397 Long-term debt 4,377,611 - 4,377,611 - 4,377,611 Total long term liabilities 4,461,911 - 4,461,911 - 4,461,911 Commitments and Contingencies - Minorty Interest 4,388,300 - 4,388,300 - 4,388,300 Stockholders’ Equity : Preferred stock, par value $0.001 - Common stock, par value $0.001 66,807 - 66,807 867 (1) 67,674 Partners Capital - 519,871 519,871 (519,871 ) (1) - Additional paid-in capital 104,975,067 - 104,975,067 1,529,133 (1) 106,504,200 (Accumulated deficit) retained earnings (80,411,015 ) - (80,411,015 ) - (80,411,015 ) Stockholders’ equity 24,630,859 519,871 25,150,730 1,010,129 26,160,859 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 38,670,600 $ 1,216,107 $ 39,886,707 $ 413,893 $ 40,300,600 Telkonet, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations For the Six Months Ended June 30, 2007 Historical Pro Forma Newport Telkonet Telecommunication Adjustments Combined (unaudited) (unaudited) Total Revenue $ 4,912,876 $ 1,102,028 $ - $ 6,014,904 Cost of Sales 4,312,350 245,461 - 4,557,811 Gross Profit 600,526 856,567 - 1,457,093 Costs and Expenses: Research and Development 1,089,808 - - 1,089,808 Selling, General and Administrative 8,504,818 785,254 - 9,290,072 Employee Stock Options 690,067 - - 690,067 Depreciation and Amortization 362,520 48,558 125,884 (2) 536,962 Total Operating Expense 10,647,213 833,812 125,884 11,606,909 Income (Loss) from Operations (10,046,687 ) 22,755 (125,884 ) (10,149,816 ) Other Income (Expenses): Interest Income 72,458 - - 72,458 Interest Expense (200,557 ) - - (200,557 ) Total Other Income (Expenses) (128,099 ) - - (128,099 ) Income (Loss) Before Minority Interest and Provision for Income Taxes (10,174,786 ) 22,755 (125,884 ) (10,277,915 ) Minority Interest 188,440 - 38,158 (3) 226,598 Provision for Income Taxes - Net Income (Loss) $ (9,986,346 ) $ 22,755 $ 87,726 $ 10,051,317 Loss per common share (basic and dilutive) ($0.16 ) - - ($0.16 ) Weighted average common shares outstanding 62,699,631 - 866,856 (1) 63,566,487 Telkonet, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations For the Year ended December 31, 2006 Historical Pro Forma Newport Telkonet Telecommunication Adjustments Combined Total Revenue $ 5,181,328 $ 1,851,135 $ - $ 7,032,463 Cost of Sales 4,480,659 416,067 - 4,896,726 Gross Profit 700,669 1,435,068 - 2,135,737 Costs and Expenses: Research and Development 1,925,746 - - 1,925,746 Selling, General and Administrative 14,346,364 1,271,327 - 15,617,691 Impairment Write Down in Investment in Affiliate 92,000 - - 92,000 Non-Employee Stock Compensation 277,344 - - 277,344 Employee Stock Compensation 1,080,895 - - 1,080,895 Depreciation and Amortization 540,906 97,738 251,469 (2) 890,113 Total Operating Expense 18,263,255 1,369,065 251,469 19,883,789 Income (Loss) from Operations (17,562,586 ) 66,003 (251,469 ) (17,748,052 ) Other Income (Expenses): Loss on Early Extinguishment of Debt (4,626,679 ) - - (4,626,679 ) Interest Income 327,184 - - 327,184 Interest Expense (5,594,604 ) - - (5,594,604 ) Total Other Income (Expenses) (9,894,099 ) - - (9,894,099 ) Income (Loss) Before Minority Interest and Provision for Income Taxes (27,456,685 ) 66,003 (251,469 ) (27,642,151 ) Minority interest 19,569 - 18,547 (3) 38,116 Provision for Income Taxes - Net Income (Loss) $ (27,437,116 ) $ 66,003 $ 232,922 $ (27,604,035 ) Loss per common share (basic and dilutive) ($0.54 ) ($0.53 ) Weighted average common shares outstanding 50,823,652 866,856 (1) 51,690,508 TELKONET, INC NOTES TO THE UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1. Basis of Presentation The following unaudited pro forma condensed combined balance sheet is derived from the balance sheets of Newport Telecommunications Co., a New Jersey general partnership (“NTC”) andTelkonet at June 30, 2007. The unaudited pro forma condensed combined balance sheet reflects our purchase of the operations and substantially all the assets of NTC. The proforma balance sheet was prepared as if the acquisition occurred on June 30, 2007 and the statements of operations were prepared as if the acquisition had occurred on the first day of each period presented. In accordance with the rules and regulations of the SEC, unaudited financial statements may omit or condense information and disclosures normally required for a complete set of financial statements prepared in accordance with generally accepted accounting principles. However, management believes that the notes to the financial statements as presented contain disclosures adequate to make the information presented not misleading. The adjustments necessary to fairly present the unaudited pro forma condensed combined financial statements have been made based on available information and in the opinion of management are reasonable. Assumptions underlying the pro forma adjustments are described in the accompanying notes, which should be read in conjunction with these unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial data is for comparative purposes only and does not purport to represent what our financial position or results of operations would actually have been had the events noted above in fact occurred on the assumed dates or to project the financial position or results of operations for any future date or future period. The unaudited pro forma condensed combined financial data should be read in conjunction with the notes hereto. 2. Newport Telecommunications Co. Acquisition On July 18, 2007, MSTI Holdings, Inc. (“MSTI”), Telkonet’s majority-owned subsidiary, acquired substantially all of the assets of Newport Telecommunications Co. (“NTC”), a New Jersey general partnership, relating to NTC’s business of providing broadband internet and telephone services to customers at certain residential and commercial properties in the development known as Newport in Jersey City, New Jersey(the “Acquisition”). The consideration paid in the Acquisition was $2,550,000 (excluding direct acquisition costs), consisting of (i)866,856 unregistered shares of Telkonet, Inc., which owns 63% interest in MSTI, equal to $1,530,000 (based on the average closing prices for Telkonet Common Stock for the ten trading days immediately prior to the closing date), and (ii) $1,020,000 in cash, subject to adjustments. The total consideration will be increased or decreased depending on the number of subscriber accounts acquired in the Acquisition that were in good standing at that time. The number will be determined within 120 days of the closing of the Acquisition. The stock certificates representing the Telkonet Common Stock, and $510,000 of the cash consideration were paid to U.S. Bank National Association, as escrow agent, to be released after the final determination of the number of subscriber accounts in good standing acquired in the Acquisition. In connection with the Acquisition, MSTI has agreed to either (a) pay Telkonet, Inc.$1,530,000 in cash or (b) issueto Telkonet, Inc. unregisteredshares of our common stockequal to $1,530,000 (based ata price per share of MSTI common stock equal to the lesser of (i)the closing price for MSTI common stock on the day ofthe issuance ofthe shares ofcommon stockto Telkonet, Inc. and (ii) $1.00 per share)as consideration for Telkonet, Inc.’s issuance of the Telkonet Common Stock to NTC. The acquisition of NTC was accounted for using the purchase method in accordance with SFAS 141, “Business Combinations.” The results of operations for NTC have been included in the Consolidated Statements of Operations since the date of acquisition. The components of the purchase price were as follows: As Reported June 30, 2007 Telkonet’s Common stock $ 1,530,000 Cash 1,020,000 Direct acquisition costs 100,000 Total Purchase Price $ 2,650,000 3. Allocation of Purchase Price: Current assets $ - Property, plant and equipment 668,107 Restrictive Covenant 100,000 Subscriber List (*) 1,881,893 Total assets acquired 2,650,000 Net assets acquired $ 2,650,000 (*) As of July 18, 2007, $1,981,893 excess of fair value of the purchase price over the carrying amount of NTC’s net assets has been allocated to NTC’s subscriber list and a restrictive covenant. No allocation to other intangible assets has been included in the pro forma unaudited condensed consolidated balance sheet as such amount is currently believed to be immaterial. The final allocation of the purchase price is subject to adjustment upon detailed review of the net assets acquired and their fair values. 4. Pro Forma Adjustments The following pro forma adjustments are included in the unaudited pro forma condensed combined financial statements: (1)
